 




                          EXHIBIT B




                                    1 
 
    Case 2:18-cv-04073-BCW Document 113-2 Filed 12/14/18 Page 1 of 13
 


                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MISSOURI
                                   CENTRAL DIVISION

LEAGUE OF WOMEN VOTERS OF                              )
MISSOURI, ST. LOUIS A. PHILIP                          )
RANDOLPH INSTITUTE, and GREATER                        )
KANSAS CITY A. PHILIP RANDOLPH                         )
INSTITUTE,                                             )
                                                       )
                                Plaintiffs,            )
                                                       )
        v.                                             )      Case No. 2:18-cv-04073-BCW
                                                       )
JOHN R. ASHCROFT,                                      )
in his official capacity as the Missouri               )
Secretary of State, and                                )
                                                       )
JOEL W. WALTERS,                                       )
in his official capacity as the Director of the        )
Missouri Department of Revenue,                        )
                                                       )
                                Defendants.            )


           ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
       OF DEFENDANT JOEL W. WALTERS, IN HIS OFFICIAL CAPACITY AS
        THE DIRECTOR OF THE MISSOURI DEPARTMENT OF REVENUE

        Defendant Joel W. Walters, in his official capacity as the Director of the Missouri

Department of Revenue (“Defendant”) answers Plaintiffs’ Second Amended Complaint (Dkt.

#110) as follows:

        1.      Defendant denies that he or the Missouri Department of Revenue (“DOR”) have

failed to comply with any portion of the NVRA.             Deny all remaining allegations in this

paragraph.

        2.      The allegations in this paragraph are legal conclusions to which no response is

required. To the extent any statement in this paragraph contains factual allegations against

Defendant, Defendant denies those allegations.

                                                  2 
 
       Case 2:18-cv-04073-BCW Document 113-2 Filed 12/14/18 Page 2 of 13
 


       3.      Deny.

       4.      Deny that Defendants have violated the NVRA.            Defendant has insufficient

information to form a belief as to the truth of the remaining allegations in this paragraph, and

therefore denies same.

       5.      Defendant has insufficient information to form a belief about the allegations in

this paragraph, and therefore denies these allegations.

       6.      Defendant denies that DOR fails to provide the voter-registration services

required by the NVRA. Defendant has insufficient information to form a belief about the truth

of Plaintiffs’ allegations in this paragraph regarding the activities of “Plaintiffs and other

nonprofit organizations” and therefore denies those allegations. Deny all remaining allegations

in this paragraph.

       7.      Defendant has insufficient information to form a belief about what Plaintiffs

“seek” in this action, and therefore denies those allegations. Defendant denies that DOR and the

Missouri Secretary of State are out of compliance with the NVRA.

       8.      With respect to the allegations contained in paragraph 8, the statute speaks for

itself and Defendant denies any allegations contrary to the express language of the statute.

Defendant has insufficient information to form a belief about the remaining allegations in this

paragraph, and therefore denies those allegations.

       9.      Defendant admits that Congress passed Section 5 of the NVRA. Defendant has

insufficient information to form a belief about the remaining allegations in this paragraph, and

therefore denies those allegations.

       10.     With respect to the allegations contained in paragraph 10, the statute speaks for

itself and Defendant denies any allegations contrary to the express language of the statute.



                                                 3 
 
       Case 2:18-cv-04073-BCW Document 113-2 Filed 12/14/18 Page 3 of 13
 


       11.     With respect to the allegations contained in paragraph 11, the statute speaks for

itself and Defendant denies any allegations contrary to the express language of the statute. All

remaining allegations in this paragraph are legal conclusions to which no response is required.

To the extent a response is required, Defendant denies the remaining allegations of this

paragraph.

       12.     With respect to the allegations contained in paragraph 12, the statute speaks for

itself and Defendant denies any allegations contrary to the express language of the statute.

       13.     With respect to the allegations contained in paragraph 13, the statute speaks for

itself and Defendant denies any allegations contrary to the express language of the statute.

       14.     With respect to the allegations contained in paragraph 14, the statute speaks for

itself and Defendant denies any allegations contrary to the express language of the statute. All

remaining allegations in this paragraph are legal conclusions to which no response is required.

To the extent a response is required, Defendant denies the remaining allegations of this

paragraph.

       15.     The allegations in this paragraph are legal conclusions to which no response is

required.    To the extent a response is required, Defendant denies the allegations in this

paragraph.

       16.     Admit that the Driver License Bureau of DOR issues, renews, suspends, revokes,

and reinstates driver and nondriver licenses and driving permits. Deny the remaining allegations

in this paragraph.

       17.     Defendant has insufficient information to form a belief about the truth of the

allegations in this paragraph, and therefore denies those allegations.

       18.     Deny.



                                                 4 
 
       Case 2:18-cv-04073-BCW Document 113-2 Filed 12/14/18 Page 4 of 13
 


       19.      Deny that DOR is not complying with the NVRA’s requirements. Deny that

DOR permits clients to change the residential address on their license online or by mail. The

remaining allegations in this paragraph state legal conclusions to which no response is required.

To the extent a response is required, Defendant denies the remaining allegations in this

paragraph.

       20.      Deny that mail applications used by military members and their families do not

provide required voter registration services.         Deny that these forms require duplicative

information beyond a second signature and attestation of eligibility in order to register to vote.

The remaining allegations in this paragraph state legal conclusions to which no response is

required. To the extent a response is required, Defendant denies the remaining allegations in this

paragraph.

       21.      The allegations in this paragraph state legal conclusions to which no response is

required. To the extent a response is required, Defendant denies all allegations in this paragraph.

       22.      Defendant admits he received a copy of Plaintiffs’ Exhibits A, B, and C on or

about the dates alleged. Defendant has insufficient information to form a belief as to the truth of

the remaining allegations in this paragraph, and therefore denies same.

       23.      Defendant denies that Plaintiffs’ Exhibit A accurately identifies any violations.

The remaining allegations in this paragraph constitute legal conclusions to which no responses

are required.    Defendant denies that Plaintiffs are entitled to any relief requested in this

paragraph.

                                JURISDICTION AND VENUE

       24.      The allegations in this paragraph are legal conclusions to which no response is

required.    To the extent this paragraph includes any factual allegations against Defendant,



                                                 5 
 
      Case 2:18-cv-04073-BCW Document 113-2 Filed 12/14/18 Page 5 of 13
 


Defendant denies those allegations.

        25.    This paragraph sets forth Plaintiffs’ jurisdictional allegations that present legal

conclusions and questions of law to be determined solely by the Court, to which no answer is

required. To the extent that a response is required, Defendant denies that the Court has subject

matter jurisdiction over Defendant.

        26.    This paragraph sets forth Plaintiffs’ jurisdictional allegations that present legal

conclusions and questions of law to be determined solely by the Court, to which no answer is

required. To the extent that a response is required, Defendant admits that the Court has personal

jurisdiction over Defendant. Defendant has insufficient information to form a belief as to the

truth of the remaining allegations in this paragraph, and therefore denies same.

        27.    This paragraph sets forth Plaintiff’s jurisdictional allegations that present legal

conclusions and questions of law to be determined solely by the Court, to which no answer is

required. To the extent that a response is required, Defendant avers that venue is proper in this

district.

                                            PARTIES

        28.    Defendant has insufficient information to form a belief as to the truth of the

allegations in this paragraph, and therefore denies same.

        29.    Defendant has insufficient information to form a belief as to the truth of the

allegations in this paragraph, and therefore denies same.

        30.    Defendant has insufficient information to form a belief as to the truth of the

allegations in this paragraph, and therefore denies same.

        31.    Defendant has insufficient information to form a belief as to the truth of the

allegations in this paragraph, and therefore denies same.



                                                6 
 
        Case 2:18-cv-04073-BCW Document 113-2 Filed 12/14/18 Page 6 of 13
 


       32.     Deny that Defendants have failed to comply with their obligations under Section 5

of the NVRA. Defendant has insufficient information to form a belief as to the truth of the

remaining allegations in this paragraph, and therefore denies same.

       33.     Deny that Defendants have violated the NVRA.           Defendant has insufficient

information to form a belief as to the truth of the remaining allegations in this paragraph, and

therefore denies same.

       34.     Deny that Defendants have violated the NVRA.           Defendant has insufficient

information to form a belief as to the truth of the remaining allegations in this paragraph, and

therefore denies same.

       35.     Defendant has insufficient information to form a belief as to the truth of the

allegations in this paragraph, and therefore denies same.

       36.     Defendant has insufficient information to form a belief as to the truth of the

allegations in this paragraph, and therefore denies same.

       37.     Defendant has insufficient information to form a belief as to the truth of the

allegations in this paragraph, and therefore denies same.

       38.     Defendant has insufficient information to form a belief as to the truth of the

allegations in this paragraph, and therefore denies same.

       39.     Deny that Defendants have failed to comply with their obligations under the

NVRA. Defendant has insufficient information to form a belief as to the truth of the remaining

allegations in this paragraph, and therefore denies same.

       40.     Deny that Defendants have violated the NVRA.           Defendant has insufficient

information to form a belief as to the truth of the remaining allegations in this paragraph, and

therefore denies same.



                                                7 
 
      Case 2:18-cv-04073-BCW Document 113-2 Filed 12/14/18 Page 7 of 13
 


       41.     Defendant has insufficient information to form a belief as to the truth of the

allegations in this paragraph, and therefore denies same.

       42.     Defendant has insufficient information to form a belief as to the truth of the

allegations in this paragraph, and therefore denies same.

       43.     Defendant has insufficient information to form a belief as to the truth of the

allegations in this paragraph, and therefore denies same.

       44.     Defendant has insufficient information to form a belief as to the truth of the

allegations in this paragraph, and therefore denies same.

       45.     Deny that Defendants have failed to comply with their obligations under the

NVRA. Defendant has insufficient information to form a belief as to the truth of the remaining

allegations in this paragraph, and therefore denies same.

       46.     Deny that Defendants have violated the NVRA.         Defendant has insufficient

information to form a belief as to the truth of the remaining allegations in this paragraph, and

therefore denies same.

       47.     Deny that Defendants have failed to comply with Section 5 of the NVRA.

Defendant has insufficient information to form a belief as to the truth of the remaining

allegations in this paragraph, and therefore denies same.

       48.     Deny that Defendants have failed to comply with their obligations under the

NVRA. Defendant has insufficient information to form a belief as to the truth of the remaining

allegations in this paragraph, and therefore denies same.

       49.     Admit that John R. Ashcroft is the Missouri Secretary of State. Defendant has

insufficient information to form a belief as to the truth of the remaining allegations in this

paragraph, and therefore denies same.



                                                8 
 
      Case 2:18-cv-04073-BCW Document 113-2 Filed 12/14/18 Page 8 of 13
 


       50.     Admit that Defendant Joel Walters is the Director of the Missouri DOR. Deny

that Defendant oversees the “daily operations” of DOR.           All remaining allegations in this

paragraph are legal conclusions to which no response is required. To the extent a response is

required, Defendant denies the remaining allegations of this paragraph.

                                  FACTUAL ALLEGATIONS

       51.     Deny.

       52.     With respect to the allegations contained in paragraph 52, the statute speaks for

itself and Defendant denies any allegations contrary to the express language of the statute. All

remaining allegations in this paragraph are legal conclusions to which no response is required.

To the extent a response is required, Defendant denies the remaining allegations of this

paragraph.

       53.     Deny.

       54.     Deny.

       55.     Deny all allegations in this paragraph. DOR does not permit clients to change the

residential address associated with their driver’s license online.

       56.     Deny all allegations in this paragraph. DOR does not permit clients to change the

residential address associated with their driver’s license by mail.

       57.     Admit that DOR clients conduct change-of-address transactions in person at

DMV offices. Deny all remaining allegations in this paragraph.

       58.     Deny.

       59.     With respect to the allegations contained in paragraph 59, the statute speaks for

itself and Defendant denies any allegations contrary to the express language of the statute. Any

remaining allegations in this paragraph are legal conclusions to which no response is required.



                                                  9 
 
       Case 2:18-cv-04073-BCW Document 113-2 Filed 12/14/18 Page 9 of 13
 


To the extent a response is required, Defendant denies the remaining allegations of this

paragraph.

       60.     Deny.

       61.     Admit.

       62.     Admit.

       63.     Admit that Forms 4317 and 4318 both include a separate form for voter

registration at the end. Deny that this requires DOR clients to provide duplicative information.

Deny any remaining allegations in this paragraph.

       64.     Deny.

       65.     Defendant admits that he received a copy of Plaintiffs’ Exhibit A on or about July

6, 2017. Defendant has insufficient information to form a belief as to the truth of the remaining

allegations in this paragraph, and therefore denies same.

       66.     This paragraph contains allegations constituting legal conclusions to which no

response is required. To the extent a response is required, Defendant deny these allegations.

       67.     This paragraph contains allegations constituting legal conclusions to which no

response is required. To the extent a response is required, Defendant deny these allegations.

       68.     Deny.

                                     CLAIM FOR RELIEF

       69.     Defendant incorporates by reference herein his responses to all the paragraphs of

Plaintiffs’ Second Amended Complaint as and for his response to Paragraph 69 of Plaintiffs’

Second Amended Complaint.

       70.     Deny.

       71.     Deny.



                                                10 
 
      Case 2:18-cv-04073-BCW Document 113-2 Filed 12/14/18 Page 10 of 13
 


        72.    Deny.

        73.    Deny.

                                      GENERAL DENIAL

        Defendant denies that Plaintiffs are entitled to any of the relief requested in their Prayer

for Relief.

        Defendant denies all allegations in Plaintiffs’ Second Amended Complaint not

specifically admitted herein.

                          AFFIRMATIVE AND OTHER DEFENSES

        Without assuming any burden of proof or persuasion not assigned by law, Defendant

asserts the following defenses:

        1.     Plaintiffs’ Second Amended Complaint fails to state causes of action or claims

upon which relief may be granted.

        2.     Plaintiffs lack Article III standing to bring claims for prospective injunctive relief

and other remedies, or have failed to establish a live case or controversy, because among other

things, (a) the alleged injuries of Plaintiffs are speculative, rather than concrete, particularized,

actual, or imminent; and (b) Plaintiffs cannot show any alleged injury is or will be caused by or

traceable to any action or inaction of Defendants.

        3.     Plaintiffs’ claims, in whole or in part, are barred by the Eleventh Amendment to

the United States Constitution under the doctrine of sovereign immunity.

        4.     Plaintiffs cannot establish all elements required for injunctive or equitable relief

and, among other things, (a) the injunctive or equitable relief requested is hopelessly vague; and

(b) implementing and monitoring such proposed remedies would intrude upon principles of

comity and federalism.



                                                 11 
 
      Case 2:18-cv-04073-BCW Document 113-2 Filed 12/14/18 Page 11 of 13
 


       5.      Plaintiffs are not entitled to costs or attorney’s fees.

       6.      Defendant incorporates by reference each and every additional affirmative

defense which may be uncovered or made known during the investigation and discovery in this

case. Defendant specifically reserves the right to amend his answer to include affirmative

defenses at the time they are discovered.

       WHEREFORE Defendant requests that this Court dismiss Plaintiffs’ Second Amended

Complaint with prejudice and award Defendants costs incurred herein, and for such other and

further relief as this Court deems just and proper under the circumstances.



Dated: December 14, 2018



                                               Respectfully submitted,

                                               JOSHUA D. HAWLEY
                                               Attorney General

                                               /s/ David D. Dean
                                               David D. Dean
                                               Assistant Attorney General
                                               Mo. Bar No. 67190
                                               P.O. Box 861
                                               St. Louis, MO 63188
                                               Phone: (314) 340-7950
                                               Fax: (314) 340-7029
                                               david.dean@ago.mo.gov

                                               Ryan Bangert
                                               Deputy Attorney General for Civil
                                               Litigation
                                               Mo. Bar No. 69644
                                               207 W. High Street
                                               P.O. Box 899
                                               Jefferson City, MO 65102
                                               Phone: (573) 751-8828
                                               ryan.bangert@ago.mo.gov

                                                  12 
 
      Case 2:18-cv-04073-BCW Document 113-2 Filed 12/14/18 Page 12 of 13
 



                                  Attorneys for Defendant Joel W. Walters, in his
                                  official capacity as the Director of the Missouri
                                  Department of Revenue




 




                                    13 
 
    Case 2:18-cv-04073-BCW Document 113-2 Filed 12/14/18 Page 13 of 13
